DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.

Response to Arguments
	Applicant’s arguments filed on September 30, 2022 have been considered.  These arguments are the same as those filed in the Reply Brief of April 9, 2021.  The Patent Trial and Appeal Board did not address these arguments in the decision issued on August 1, 2022, for reasons stated on Pages 6-7 of that document.  Those arguments are addressed below.
	Applicant argues that “there is no motivation to add the guide pins of Oden [to Fontana], as the coupling interface [26 of Fontana] already provides an additional load path for shear and torque between the sonde housing and the drilling bit. Adding guide pins to Fontana is unnecessary and would increase the cost and manufacturing/assembly complexity” (Remarks, Page 5).  Examiner respectfully traverses applicant’s argument.  While it can be argued that any element connecting Fontana’s sound housing 22 and cutting tool 24 in addition to the fasteners 68 will reduce strain on the fasteners 68.  However, this does not mean that it wouldn’t be desirable to add more elements which further reduce stress on the fasteners, especially since Oden explicitly teaches that they do so.  Increasing manufacturing complexity, while often undesirable, is at times worth the cost, if the added complexity actually performs a function that benefits the device overall.  In view of Oden’s teaching of reducing stress on the fasteners, the increased complexity is justified.
	Applicant also argues that “there is also no teaching supporting replacing the coupling interface of Fontana with the guide pins of Oden, since the design of Fontana requires the fluid connection between the sonde housing and the drilling tool” (Remarks, Page 5).  Examiner respectfully asserts that the proposed combination of Fontana and Oden does not replace the coupling interface 26 of Fontana with Oden’s pins, but instead simply adds pins to the steering face.
	Applicant argues that “it would appear to be mechanically impossible to both insert Fontana’s drilling tool onto to the [sic] sonde housing by mating the fluid connection into the recess on the sonde housing (which requires that the drilling tool be slid onto the sonde housing in a generally axial direction) while at the same time inserting Fontana’s drilling tool over one or more guide pins on the sonde housing steering face and into the claimed blind holes (which requires that the drilling tool be slid onto the guide pins in a generally radial direction)” (Remarks, paragraph bridging pages 5 and 6).  Examiner respectfully traverses applicant’s argument.  The argument assumes that the drilling tool must be inserted “over one of more guide pins on the sonde housing steering face and into the claimed blind holes.”  This is not the case.  The pins can be inserted afterward, as discussed by Oden, who states that the pins “are passed through concentric holes in the head 2’ and into the insert 6” (column 2, lines 64-65).  The pins are put in place after the holes are aligned (i.e. once they are concentric).  Thus, it possible to assemble the sonde housing 22 and the drilling tool 24 by axially sliding the two together to assemble the interface 26, and then to insert the pins and fasteners afterward.
 	The rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Please note that the grounds of rejection below are identical to those set forth in the Examiner’s Answer mailed on February 12, 2021.
Claims 1-15, 18-21, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al. (US 9,732,560, hereinafter Fontana) in view of Oden et al. (US 5,020,608, hereinafter Oden).
With regard to claims 1 and 13, Fontana discloses, a directional drilling apparatus, a sonde housing comprising (note that claims 1 and 13 are grouped together, given that they comprise essentially the same structure, and therefore Fontana and Oden inherently disclose a method of forming the sonde, as no specific manufacturing steps are required by claim 13 other than “forming” steps):
a cylindrical sonde housing (22) having a central axis, a first end (38) and a second end (36);
a drill pipe coupling section (see threads at 28 which correspond to female threads at 36) at said second end configured to couple to an end of a drill pipe (30);
a steering face (64) at said first end (38), having an angled relationship with said central axis of from between 5 degrees and 45 degrees (see Figs. 2 and 13), and having a plurality of fastener holes (66).
Fontana fails to disclose a plurality of alignment posts protruding from the steering face, each alignment post being close fit in a corresponding blind hole of the steering face, whereby each alignment post is removably coupled to the sonde housing.  It is noted that Fontana’s threaded fasteners (68) are shown extending into blind bores in the steering face (Fig. 13).
Oden discloses (see especially Fig. 3) a directional drilling device, in which a plurality of alignment posts (8) protrude from a steering face of a sonde (2’) and into a drill bit (6).  The alignment posts are “close fit” in corresponding bores (note that the term “close fit” is not especially limiting), and are removably coupled to the drill bit.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Fontana by providing the close-fit, removable alignment posts of Oden, in order to “prevent the screws [i.e. bolts 68 of Fontana in the proposed combination] from being subjected to heavy strain during operation” (Oden, column 2, lines 65-66).  Furthermore, in modifying Fontana, it would have been obvious to place Oden’s alignment pins within blind bores, as Fontana already discloses such blind bores in Fig. 13.
Fontana in view of Oden fails to disclose the diameter of each blind alignment hole of the steering face is between 0.001” and 0.030” larger than a diameter of the corresponding alignment post.  However, Oden does state that the alignment posts 8 “prevent the screws from being subjected to heavy strain during operation.”  This is considered to be an implicit disclosure that the amount of clearance of the alignment posts within the corresponding alignment holes is a result-effective variable, as the alignment posts would not be able to protect the screws from heavy strain if not very closely fit within the alignment holes.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Fontana in view of Oden such that the diameter of the alignment hole was between 0.001-0.030 inches larger than the alignment post, as Oden teaches that the alignment post/hole tolerance is a result-effective variable, and furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 2, 8, 14, and 25, Fontana in view of Oden discloses said sonde housing comprises two alignment posts (Oden shows two alignment posts in Fig. 3).
With regard to claims 3, 9, 15, and 26, the alignment posts are cylindrical (Fig. 3 of Oden), oval, diamond, or hexagonal shaped.
With regard to claims 4, 10, 18, and 27, Fontana discloses that said fastener holes are threaded (elements 66 of Fontana are called “threaded apertures”).
With regard to claims 5, 11, 19, and 28, Fontana discloses at least three fastener holes (see Fig. 4, for example, which shows six fastener holes).
With regard to claims 6, 12, 20, and 29, Fontana discloses a cavity (42) on a side of said sonde housing; and
a cover plate (44) configured to removably cover said cavity.
With regard to claims 7, 21, and 24, Fontana discloses an assembly for a directional drilling apparatus comprising (note that claims 7, 21, and 24 are grouped together, given that they comprise essentially the same structure, and therefore Fontana and Oden inherently disclose a method of forming the sonde/bit assembly, as no specific manufacturing steps are required by claims 21 and 24 other than “forming” steps):
a sonde housing (22) comprising:
a cylindrical sonde housing (22) having a central axis, a first end (38) and a second end (36);
a drill pipe coupling section (i.e. female threads at 36) at said second end (36) configured to couple to an end of a drill pipe;
a steering face (64) at said first end (38), having an angled relationship with said central axis of from between 5 degrees and 45 degrees (see Fig. 13, for example), and having a plurality of fastener holes (66); and
a drill bit (24) comprising:
a plurality of drilling teeth (128) at a first end of the drill bit;
a flat surface (110) at a second end of the drill bit, the flat surface comprising a second plurality of fastener holes (112), the second plurality of fastener holes being aligned with the first plurality of fastener holes; and
a plurality of fasteners (68), each passing through respective pairs of the first plurality of fastener holes and the second plurality of fastener holes.
Fontana fails to disclose a plurality of alignment posts protruding from the steering face, being close fit in corresponding blind holes of the steering face.  Fontana also fails to disclose the flat surface of the drill bit having a plurality of alignment holes aligned with the alignment posts.
Oden discloses (see especially Fig. 3) a directional drilling device, in which a plurality of alignment posts (8) protrude from a steering face of a sonde (2’) and into a drill bit (6).  The posts are “close fit” into the steering face, given that there is nothing else to hold them within the bit, other than friction.  The posts are also removably coupled to the bit.  The drill bit (6) has a flat face which has corresponding holes that align with the alignment posts (8—see Fig. 3, as the alignment holes are unlabeled).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Fontana by providing the close-fit, removable alignment posts of Oden, in order to “prevent the screws [i.e. bolts 68 of Fontana in the proposed combination] from being subjected to heavy strain during operation” (Oden, column 2, lines 65-66).  Furthermore, in modifying Fontana, it would have been obvious to place Oden’s alignment pins within blind bores, as Fontana already discloses such blind bores in Fig. 13.  
Fontana in view of Oden fails to disclose the diameter of each blind alignment hole of the steering face (or each drill bit alignment hole diameter) is between 0.001” and 0.030” larger than a diameter of the corresponding alignment post.  Fontana further fails to disclose the claimed relationship between the diameter differences of the fasteners and alignment pins with their respective bores.  However, Oden does state that the alignment posts 8 “prevent the screws from being subjected to heavy strain during operation.”  This is considered to be an implicit disclosure that the amount of clearance of the alignment posts within the corresponding alignment holes is a result-effective variable, as the alignment posts would not be able to protect the screws from heavy strain if not very closely fit within the alignment holes.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Fontana in view of Oden such that the diameter of the alignment hole was between 0.001-0.030 inches larger than the alignment post, as Oden teaches that the alignment post/hole tolerance is a result-effective variable, and furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, It would have been considered obvious to make the tolerances of the alignment posts tighter than that of the fasteners, as Oden implicitly teaches that this configuration is vital for “prevent[ing] the screws from being subjected to heavy strain during operation.”


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676